Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 1 of 18 PageID #: 645




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY

JANE DOE                                                                      PLAINTIFF



v.                                                   CIVIL ACTION NO. 3:19-CV-236-JRW



SUPREME COURT OF KENTUCKY, et al.                                          DEFENDANTS

                                          ORDER

       1.    The Court GRANTS Jane Doe’s motion for leave to amend (DN 14).

       2.    The Court DIRECTS the Clerk to file Doe’s Amended Complaint (DN 14-1).

       3.    The Court GRANTS the motions to dismiss (DNs 16, 18, & 19).

       4.    The Court DENIES AS MOOT:

             a. The first motions to dismiss (DNs 7, 8, 10);

             b. Doe’s motion for an extension of time (DN 13);

             c. Doe’s motion to proceed under a pseudonym (DN 33); and

             d. The Board Defendants’ motion for leave to file an Amended Response in

                Opposition to Doe’s motion for leave to proceed under a pseudonym (DN 37).

       5.    The Court DISMISSES Counts I, II, & III of the Amended Complaint, with

prejudice.

       6.    The Court DISMISSES Counts IV & V of the Amended Complaint, without

prejudice.




                                             1
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 2 of 18 PageID #: 646




                                   MEMORANDUM OPINION

        Courts, journalists, and scholars have extensively documented the mental health issues that

afflict lawyers.1 The problems begin in law school, where “law students have disproportionate

levels of stress, anxiety, and mental health concerns compared with other populations.”2 After

graduation, lawyers suffer from depression at higher rates than non-lawyers.3 Not long ago, the

Kentucky Bar Association President described a spike in Kentucky lawyers dying by suicide as

“disproportionate” and “disconcerting.”4

        Jane Doe was a lawyer in Florida. She moved to Kentucky. She wanted to practice law

here. Bureaucrats didn’t want her to. They thought her mental disability made her unfit. For over

two years, they stopped her. But she didn’t give up. And they eventually relented.

        Then Doe sued them, alleging they had illegally asked about her mental health history and

treatment, illegally forced her to turn over her medical records and her therapists’ notes from their

counseling sessions, and illegally treated her like a criminal because of her disability.

        This case is not only about Jane Doe. It’s also about the lawyers who decide who else can

be a lawyer.




1
  See, e.g., ACLU of Indiana v. Individual Members of the Indiana State Board of Law Examiners, No. 1:09-
cv-842-TWP-MJD, 2011 WL 4387470, at *1 (S.D. In. 2011); ROSA FLORES & ROSE MARIE ARCE, Why
Are Lawyers Killing Themselves?, CNN.COM, Jan. 24, 2014, https://www.cnn.com/2014/01/19/us/lawyer-
suicides/index.html;
PATRICK R. KRILL, RYAN JOHNSON, AND LINDA ALBERT, The Prevalence of Substance Use and Other
Mental Health Concerns Among American Attorneys, 10 JOURNAL OF ADDICTION MEDICINE 46, 52 (Jan.
2016).
2
  JEROME M. ORGAN, DAVID B. JAFFE, & KATHERINE M. BENDER, Suffering in Silence: The Survey of Law
Student Well-Being and the Reluctance of Law Students to Seek Help for Substance Use and Mental Health
Concerns, 66 JOURNAL OF LEGAL EDUCATION 116, 121 (Autumn 2016).
3
  FLORES & ARCE, Why Are Lawyers Killing Themselves?.
4
     Lawyer Suicides Concern Colleagues, THE COURIER-JOURNAL, Jun. 3, 2013,
https://www.usatoday.com/story/news/nation/2013/06/03/lawyer-suicides-concern-colleagues/2383627/.


                                                   2
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 3 of 18 PageID #: 647




        Under the Kentucky Constitution, that power belongs to the Supreme Court of Kentucky.5

The court, in turn, delegates that job to its Bar Bureaucracy:

        §   The Character and Fitness Committee and Board of Bar Examiners comprise
            the Office of Bar Admissions.6

        §   The Character and Fitness Committee prohibits people from practicing law if
            the committee thinks they are immoral7 or unfit.8

        §   The Board of Bar Examiners prohibits people from practicing law if they can’t
            pass a timed exam that tests their ability to memorize whole areas of the law
            they will never again need to know anything about.9

        §   The Kentucky Bar Association decides who gets to stay a lawyer.10

        §   The Kentucky Lawyer Assistance Program keeps tabs on lawyers and aspiring
            lawyers who have mental health issues by monitoring their medications,
            counseling, where they live, and where they travel.11

        Anyone with any power in this Bar Bureaucracy is a lawyer. So, just like an oil or drug

cartel, those who are already selling something get to decide who else may sell that same thing.

Of course, unlike most cartels, this one is legal. In fact, the Kentucky Constitution requires it.12

        If Doe had sued the Bar Bureaucracy back when it stopped her from entering the market,

she would have had standing to ask the Court to block it from treating her like it did. But you can’t

blame Doe for waiting to sue. If your goal is to persuade the Bar Bureaucracy’s lawyers to let you




5
  Ky. Const. § 116 (“The Supreme Court shall, by rule, govern admission to the bar and discipline members
of the bar.”).
6
  SCR 2.000. Some of the Supreme Court Rules cited here have been recently amended due to the ongoing
pandemic, but none of the recent amendments are material to this analysis.
7
  SCR 2.011(1); SCR 2.040(3).
8
  SCR 2.011(2); SCR 2.040(3).
9
  SCR 2.020(3); SCR 2.080.
10
   SCR 3.025; SCR 3.050; SCR 3.060; SCR 3.640(8)(d); SCR 3.645(4); see, e.g., Grinnell v. Kentucky Bar
Association, 602 S.W.3d 784 (Ky. 2020); see also SCR 3.035(1)(c) (“Failure to maintain a current address
which allows for physical service of process with the Director [of the Kentucky Bar Association] may be
prosecuted in the same manner as a violation of the Rules of Professional Conduct.”).
11
   SCR 3.900; SCR 3.910(2); DN 14-1 ¶¶ 40, 72.
12
   Ky. Const. § 116.


                                                   3
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 4 of 18 PageID #: 648




join their club, it isn’t a good strategy to poke them in the eye with a lawsuit that accuses them of

violating the Americans with Disabilities Act and the United States Constitution.

       Because the Bar Bureaucracy (finally) allowed Doe to practice law, she lacks standing for

prospective relief. And because legislative and judicial immunity protect Bar Bureaucracies from

money damages arising from the promulgation of bar rules and the adjudication of bar applications,

the Court will dismiss Doe’s federal claims.           In addition, the Court declines to exercise

supplemental jurisdiction over Doe’s state-law claims.

       The Bar Bureaucracy won this round against an applicant it deemed suspect and

undesirable. But there will be more applicants — and more lawsuits. Some of those plaintiffs will

have standing to seek prospective relief. And when they do, the Bar Bureaucracy will have to

answer for a medieval approach to mental health that is as cruel as it is counterproductive.

                                                  I.

                                                  A.

       Several federal and state courts have held that the Americans with Disabilities Act prohibits

Bar Bureaucracies from unnecessarily interrogating applicants about their mental health.13 So too

did the Department of Justice. In 2014, it concluded that questions about applicants’ mental health



13
  In re Application of Underwood & Plano, BAR-93-21, 1993 WL 649283, at *1 (Me. Dec. 7, 1993); Ellen
S. v. Florida Bd. Of Bar Examiners, 859 F. Supp. 1489 (S.D. Fla. 1994); Clark v. Virginia Bd. Of Bar
Examiners, 880 F. Supp. 430 (E.D. Va. 1995); ACLU of Indiana v. Individual Members of the Indiana State
Bd. of Law Examiners, No. 1:09-cv-842-TWP-MJD, 2011 WL 4387470, at *6 (S.D. Ind. Sept. 20, 2011);
see also Medical Society of New Jersey v. Jacobs, No. 93-3670 (WGB), 1993 WL 413016, at *8 (D. N.J.
Oct. 5, 1993); In Re Petition of Frickey, 515 N.W.2d 741 (Minn. 1994); Doe v. Judicial Nominating
Commission, 906 F. Supp. 1534, 1542-43 (S.D. Fla. 1995); In re Petition & Questionnaire for Admission
to Rhode Island Bar, 683 A.2d 1333, 1337 (R.I. 1996); Brewer v. Wisconsin Bd. of Bar Examiners, No. 04-
C-0694, 2006 WL 3469598, at *8 (E.D. Wis. Nov. 28, 2006), aff’d, 270 F. App’x 418 (7th Cir. 2008); but
see Applicants v. Texas State Bd. of Law Examiners, No. A 93 CA 740 SS, 1994 WL 923404, at *9 (W.D.
Tex. Oct. 11, 1994); McCready v. Illinois Bd. of Admissions to Bar, No. 94 C 3582, 1995 WL 29609, at *1
(N.D. Ill. Jan. 24, 1995); In re Henry, 841 N.W.2d 471, 476 n.5 (S.D. 2013); see generally LANNY KING,
Note, The Kentucky Board of Bar Examiners’ Character and Fitness Certification Questionnaire: Are
Mental Health Inquiries a Violation of the Americans with Disabilities Act?, 84 KY. L.J. 685 (1996).


                                                  4
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 5 of 18 PageID #: 649




do “not provide an accurate basis for predicting future misconduct.”14 Instead, they likely “deter

applicants from seeking counseling and treatment for mental health concerns, which fails to serve

the Court’s interest in ensuring the fitness of licensed attorneys.”15 In other words, according to

the Department of Justice, a Bar Bureaucracy’s decision to ask applicants about their mental health

status makes aspiring lawyers less fit to practice law.16

                                                      B.

        Jane Doe was born and raised in Kentucky.17 She earned her Florida law license in 2006

and worked there in government and private practice. After a 2014 diagnosis for Bipolar I

Disorder, Doe entered a monitoring program run by the Florida Lawyers’ Assistance Program.

She was, and remains, in good standing with the Florida bar.18

        In December 2015, Doe applied for a Kentucky law license. The application required her

to disclose her history of depression and Bipolar I Disorder and that she had undergone treatment.

And so began her 994-day tale of bureaucratic woe.




14
   Letter from U.S. Department of Justice, Civil Rights Division, to Karen L. Richards, Executive Director,
Vermont Human Rights Commission (Jan. 21, 2014) at 5 (emphasis added).
15
   Letter from U.S. Department of Justice, Civil Rights Division, to the Honorable Bernette J. Johnson,
Chief Justice, Louisiana Supreme Court, Elizabeth S. Schell, Executive Director, Louisiana Supreme Court
Committee on Bar Admissions, Charles B. Plattsmier, Chief Disciplinary Counsel, Louisiana Attorney
Disciplinary Board (Feb. 5, 2014) at 23.
16
   To be clear, neither Doe nor the Department of Justice has argued that Bar Bureaucracies cannot ask
about an applicant’s relevant past conduct, regardless of whether mental disability had a role in that conduct.
Rather, they argue that Bar Bureaucracies cannot ask about an applicant’s status as a person with a mental
disability, and they cannot treat an applicant differently based on that status. So, for example, it’s fair game
to ask, “Have you ever been fired?” Or, “Have you ever robbed a bank?” Applicants’ mental health
provides no escape from the questions, even if they had a mental disability when they were fired (or robbed
the bank).
17
   The Court takes the facts from the Amended Complaint and draws all reasonable inferences in Doe’s
favor. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court also relies on the Supreme Court Rules,
which are public record. Bassett v. National Collegiate Athletic Association, 528 F.3d 426, 430 (6th Cir.
2008).
18
   DN 14-1 ¶ 18.


                                                       5
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 6 of 18 PageID #: 650




         Doe disclosed everything Kentucky’s Bar Bureaucracy required her to disclose. That

included two required releases giving the Bar Bureaucracy “complete access to her personal and

private medical records, including treatment notes”19 and a third for her monitoring records from

Florida. In January 2016, Doe’s doctor told the Bar Bureaucracy that Doe had “compli[ed] with

medical advice, prescription instructions,” and what the Florida bar required of her.20 Doe’s

doctors have always said she should “continue practicing law without concerns for her or the

public’s safety.”21

         The Bar Bureaucracy pressed on. So Doe sent in yet another form. This fourth medical

records release granted “access to inpatient records, outpatient records, and treatment notes.”22

         The next month, shortly before Doe took the February 2016 bar exam, the Character and

Fitness Committee refused to approve her application. Instead, in March, the Bar Bureaucracy

proposed, and Doe signed, a “consent agreement” for conditional admission.23 It required 1) a

Kentucky Contract (more on that later); 2) compliance with Florida’s rules and Kentucky’s rules

and reporting requirements; and 3) “residency in Kentucky . . . unless” Doe was relocating for

work and the Bar Bureaucracy approved.24

         The consent agreement did not provide details about the Kentucky Contract. Yvette

Hourigan, Director of the Kentucky Lawyer Assistance Program, said the contract would mirror

the monitoring arrangement Doe had with the Florida Lawyers’ Assistance Program, which was

tailored to Doe’s diagnosis.

         Doe passed the bar exam. She paid the dues and swearing-in fee.


19
   Id. ¶ 27.
20
   Id. ¶ 34.
21
   Id. ¶ 21.
22
   Id. ¶ 36.
23
   Id. ¶¶ 40, 41.
24
   Id. ¶ 40.


                                                 6
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 7 of 18 PageID #: 651




                                                  C.

          Although Hourigan had promised to send a proposed contract, she didn’t. Instead, she

arranged to meet with Doe the morning of the new lawyers’ swearing-in ceremony at the State

Capitol. That day, Hourigan “texted that she was running late and they would meet on the steps

of the Capitol” minutes before the swearing-in.25

          At this point, you might be thinking that a public place with many of Doe’s peers isn’t an

ideal place to discuss private medical issues. (It isn’t.)

          You might also wonder if other bar applicants could overhear their discussion.26 (They

could.)

          Instead of the personalized contract Hourigan had promised, she presented a boilerplate

contract. It included a host of medically unnecessary requirements, including random drug and

alcohol testing. When Doe told Hourigan she had never had drug or alcohol problems, Hourigan

told her the provisions were standard. Hourigan, who is not a doctor27 but plays one on the Capitol

steps, also said Doe’s medications required abstinence from alcohol. (They don’t.)

          Doe refused to sign the contract. She told Hourigan it violated the Americans with

Disabilities Act, and “the ADA does not permit the disabled to be treated like criminals.”28 (It

doesn’t.)

                                                  D.

          Later in 2016, after Doe provided yet another medical-records release, Doe’s doctor

advised Hourigan that Doe could drink alcohol on her medication.




25
   Id. ¶ 49.
26
   Id. ¶¶ 50, 54.
27
   SCR 3.910(2).
28
   DN 14-1 ¶ 52.


                                                   7
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 8 of 18 PageID #: 652




         Hourigan partially relented. She removed the alcohol provisions from the Kentucky

Contract. But other intrusive and unnecessary requirements remained. For example, Doe had to

tell Hourigan if she was leaving town for longer than a week.

         Unable to practice law, Doe taught civics, safety, and sewing to refugees. Meanwhile, the

Bar Bureaucracy ordered her to appear for a formal hearing, at Doe’s expense, to show cause for

allegedly violating the consent agreement. The Bar Bureaucracy’s lawyer, Elizabeth Feamster,

demanded even more documents, as well as the contact information for Doe’s employer.

         Doe asked Feamster if they could “discuss the ADA issues and how the parties could

resolve concerns on both sides,” rather than having a hearing.29 But Feamster demanded that Doe

prove she wasn’t practicing law. In December 2016, Doe received in-patient treatment for her

disability.

         Doe’s formal hearing was on April 27, 2017. She again expressed her concerns about

violations of the Americans with Disabilities Act. Feamster relied solely on Doe’s disability in

denying Doe a full law license. Soon after, the Character and Fitness Committee recommended

that the Supreme Court of Kentucky permanently revoke Doe’s conditional license. Recall that

on the record before us, Doe had been licensed by Florida for the past eleven years — and had

practiced there for the first nine of those years — and remained in good standing that whole time.30

                                                E.

         A year later, in 2018, Doe successfully completed Florida’s monitoring program. Her

doctor wrote yet another letter to the Bar Bureaucracy saying he still “had no concerns regarding

her mental health and encouraged her to continue practicing law.”31



29
   Id. ¶ 76.
30
   Id. ¶ 18.
31
   Id. ¶ 92.


                                                 8
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 9 of 18 PageID #: 653




        In July 2018, the Bar Bureaucracy held another hearing. Again, they interrogated Doe

about her disability. After the hearing, Feamster demanded still more information about Doe’s

medical treatment. And yet again, Doe told the Bar Bureaucracy that they were violating the

Americans with Disabilities Act.

        Finally, in August 2018, Doe was unconditionally admitted to practice law in Kentucky.

        Her bar file still contains protected health information and show cause orders suggesting

that “her disability and treatment [are] character and professional flaws.”32

        In 2019, Doe filed this suit against the Bar Bureaucracy for violating the Americans with

Disabilities Act, the Rehabilitation Act, and the Equal Protection Clause.33 She also sued under

Kentucky law for defamation and intentional infliction of emotional distress.34

                                                      F.

        The Bar Bureaucracy moves to dismiss for lack of subject-matter jurisdiction and for

failure to state a claim.35 In addition, some defendants object to Doe’s use of a pseudonym.36


32
   Id. ¶ 98.
33
   Doe brings her ADA and Rehabilitation Act claims against the institutional defendants (Supreme Court
of Kentucky; Office of Bar Admissions; Character and Fitness Committee; Board of Bar Examiners;
Kentucky Bar Association; and Kentucky Lawyer Assistance Program entities). See id. ¶¶ 108-13. She
brings her constitutional claim against “All Defendants.” See id. ¶¶ 114-24. This constitutional claim
concerns the defendants’ “system.” See id. ¶ 118 (“licensing and bar admission system”), ¶ 119 (“licensing
and bar admission system”), ¶ 120 (“licensing and bar admission system”), ¶ 121 (“licensing and bar
admission system”), ¶ 122 (“licensing and bar admission system”), ¶ 124 (“licensing and bar admission
system”). Therefore, this count is best construed to raise claims against the institutional defendants, as well
as Hourigan in her official capacity. As for Feamster, earlier in the Amended Complaint, Doe is explicit
that Feamster is sued only in her individual capacity. Compare id. ¶ 10, with id. ¶ 13. It’s true this claim
also says, “Defendants’ discriminatory actions against Plaintiff based on her status as an individual with a
mental disability were intentional or committed with reckless or callous disregard for her rights.” Id. ¶ 123.
But that paragraph can best be construed to concern the defendants’ conduct in their official capacities.
That’s because the “actions against Plaintiff based on her status” were, by the very terms of Doe’s Amended
Complaint, in accord with the “discriminatory licensing and bar admission system.” Id. ¶ 124. With regard
to Doe’s federal claims, Feamster did not, in her individual capacity, do anything to injure Doe.
34
   Doe’s state-law claims concern the conduct of Feamster and Hourigan in their individual capacities.
35
   DNs 16, 18, & 19; see also DNs 7, 8, & 10.
36
   DN 8 at #179; DN 10-1 at #250; DN 18 at #366; DN 19 at #383. Doe later moved for leave to proceed
under a pseudonym. DN 33. Some of the defendants opposed Doe’s motion. DNs 34 & 35.


                                                      9
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 10 of 18 PageID #: 654




        As for the pseudonym, Kentucky law explicitly protects the confidentiality of those who

receive help (or hindrance) from the Kentucky Lawyer Assistance Program.37 Kentucky law also

protects Doe’s character and fitness results from public disclosure.38 And Doe’s prior conditional

admission status is confidential.39

        The Bar Bureaucracy knows who Doe is. Opposing her pseudonym does little for its

credibility. But ultimately that motion is moot because Doe’s suit will be dismissed.40

                                                   II.

                                                   A.

        Article III of the Constitution limits the Court’s jurisdiction to only “Cases” and

“Controversies.”41 Doe asks for injunctive relief, damages, and attorneys’ fees.42 She must have

standing for each claim “and for each form of relief that is sought.”43




37
     SCR 3.990; see also KENTUCKY LAWYER ASSISTANCE PROGRAM, KYLAP Staff,
https://www.kylap.org/about-kylap/kylap-staff/ (“All contact with KYLAP is confidential.”).
38
   See SCR 2.008.
39
   SCR 2.042(4).
40
   Doe asks to amend her Complaint. DN 14. She voluntarily dismissed her claims against some defendants,
none of whom have answered or moved for summary judgment. DN 14-1 at #267; Fed. R. Civ. P.
41(a)(1)(A)(i). Dismissing them without prejudice is appropriate. Fed. R. Civ. P. 41(a)(1)(B). The
remaining defendants oppose the amendment on futility grounds and alternatively move to dismiss for lack
of subject-matter jurisdiction and for failure to state a claim. DNs 16, 18, & 19.
41
   U.S. CONST. Art. III, § 2; see Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157 (2014).
42
   DN 14-1 at #290.
43
   Town of Chester, New York v. Laroe Estates, Inc., 137 S.Ct. 1645, 1650 (2017) (quoting Davis v. Federal
Election Commission, 554 U.S. 724, 734 (2008)) (cleaned up).


                                                   10
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 11 of 18 PageID #: 655




                                                    1.

        For injunctive relief, Doe wants the Bar Bureaucracy “to remove show cause orders and

medical information and records from [her] file.”44 But Doe has not alleged any harm that may

result from the allegedly tainted file, much less that an injury is “certainly impending.”45

        Although it took years to get there, Doe is now a full-fledged Kentucky lawyer.46 And if

she avoids any disciplinary issues here in Kentucky — just as she remained in good standing in

Florida — the file may never come into play.47 It’s conceivable that her file could be used at some

point for some other purpose. But any future injury is “speculative or tenuous,” so Doe has “no

standing to seek injunctive relief.”48

                                                    2.

        Doe also lacks standing for the federal claims she brings against the Office of Bar

Admissions, the Kentucky Board of Bar Examiners, the Kentucky Bar Association, the Kentucky

Lawyer Assistance Program entities, and Yvette Hourigan in her official capacity. There is no

“causal connection” between Doe’s injuries and these defendants.49 They didn’t block her from

practicing law, if only because they didn’t have that power.

        Dissecting this byzantine Bar Bureaucracy takes a little digging. It turns out that none of

those entities have any authority in the character and fitness process. Instead, the Character and

Fitness Committee makes its own rules, which the Supreme Court of Kentucky approves.50


44
   DN 14-1 at #290. Specifically, as of December 2018, Doe’s “official bar files contained confidential and
protected health information and multiple orders to show cause which reference her disability and treatment
as character and professional flaws.” DN 14-1 ¶ 98.
45
   Clapper v. Amnesty International USA, 568 U.S. 398, 401 (2013) (quoting Whitmore v. Arkansas, 495
U.S. 149, 158 (1990)).
46
   DN 14-1 ¶ 97.
47
   Id. ¶ 18.
48
   Grendell v. Ohio Supreme Court, 252 F.3d 828, 833 (6th Cir. 2001).
49
   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
50
   SCR 2.000.


                                                    11
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 12 of 18 PageID #: 656




Likewise, the Character and Fitness Committee decides who has the “character and fitness” to

practice law, and only the Supreme Court of Kentucky can review that decision.51 The same is

true for deciding who is conditionally admitted: Only the Character and Fitness Committee makes

that call,52 and only the Supreme Court can overrule it.53 Thus, although the Character and Fitness

Committee is a division of the Office of Bar Admissions, the Office of Bar Admissions doesn’t

actually make any final decisions — at least not for our purposes.

                                                 3.

       Doe does, however, have standing for her federal-law damages claims against the Supreme

Court of Kentucky and the Character and Fitness Committee. They had the power to (and did)

decide to ask her about her mental health.54 They had the power to (and did) put her through the

ringer based on her honest answers.55 They had the power to (and did) deny her an unconditional

license for over two years.56 They had the power to (and did) impose administrative and financial

burdens on her that they didn’t impose on other applicants.57

       All these injuries are “fairly traceable” to the Kentucky Supreme Court and the Character

and Fitness Committee.58 And a damages decision in Doe’s favor would redress these injuries.59




51
   SCR 2.011; SCR 2.060.
52
   SCR 2.042.
53
   SCR 2.060.
54
    See DN 14-1 ¶ 26. While Doe refers here to the “KBA,” the Kentucky Bar Association does not
determine an applicant’s character and fitness to practice. Compare SCR 3.025 with SCR 2.060.
55
   See, e.g., DN 14-1 ¶ 36 (requiring “inpatient records, outpatient records, and treatment notes”).
56
   See id. ¶ 97.
57
   Cf. id. ¶ 78.
58
   Lujan, 504 U.S. at 560 (cleaned up).
59
   Id. at 561.


                                                12
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 13 of 18 PageID #: 657




        Doe also has standing to sue both Hourigan and Feamster personally for defamation and

intentional infliction of emotional distress. The remaining claims and defendants are:

            §   The Supreme Court of Kentucky (federal-law claims);

            §   The Character and Fitness Committee (federal-law claims); and

            §   Hourigan and Feamster (state-law claims).

                                                    B.

        The second jurisdictional question concerns the Rooker-Feldman doctrine. Some of the

defendants rely on it in asking for dismissal.60 But Feldman explicitly says the Court has “subject

matter jurisdiction over general challenges to state bar rules, promulgated by state courts in

nonjudicial proceedings, which do not require review of a final state court judgment in a particular

case.”61 Here, Doe challenges Kentucky’s bar rules, including its “licensing and bar admission

system.”62 The Rooker-Feldman argument fails.63

                                                    C.

        The third jurisdictional question is straight out of a Fed Courts exam. Is state sovereign

immunity the type of jurisdictional issue the Court must decide before it considers non-

jurisdictional issues (like judicial and legislative immunity)?

        Let’s start with the argument for “yes.” The Sixth Circuit has said, repeatedly and as

recently as last week, that state sovereign immunity is “jurisdictional.”64 Also, the Eleventh




60
   DN 18 at #352-55; DN 19 at #383.
61
   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983).
62
   DN 14-1 ¶¶ 118-22, & 124.
63
   See VanderKodde v. Mary Jane M. Elliott, P.C., 951 F.3d 397, 409 (6th Cir. 2020) (Sutton, J., concurring)
(“Absent a claim seeking review of a final state court judgment, a federal court tempted to dismiss a case
under Rooker-Feldman should do one thing: Stop.”).
64
   Russell v. Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015); Doe v. DeWine, 910 F.3d 842, 848
(6th Cir. 2018); Ladd v. Marchbanks, --- F.3d ---, 2020 WL 4882885, at *1 n.2 (6th Cir. Aug. 20, 2020).


                                                    13
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 14 of 18 PageID #: 658




Amendment talks about the “Judicial power of the United States” and where it “shall not be

construed to extend,” which sure sounds jurisdictional.65

       But here’s why, in this case, the answer is “no.” Unlike subject-matter jurisdiction, which

can never be waived, a state can waive its sovereign immunity.66 In the same vein, while the party

invoking jurisdiction has the burden of establishing jurisdiction, a defendant invoking sovereign

immunity has the burden to show it applies.67 That’s because the Eleventh Amendment “enacts a

sovereign immunity from suit, rather than a nonwaivable limit on the Federal Judiciary’s subject-

matter jurisdiction.”68 It “does not automatically destroy original jurisdiction.”69

       Under Nair v. Oakland County Community Mental Health Authority, “a State that has

authority to waive the broader question (of whether it is amenable to suit at all) has authority to

waive the narrower question (of whether a court must address a sovereign-immunity defense

before the merits).”70 And that’s what happened here: Although the defendants raised sovereign

immunity in their motions to dismiss, at oral argument, they expressly declined to raise it as a

threshold defense, and they specifically cited Nair in doing so.71 Thus, under Nair, the Court may

address judicial and legislative immunity before state sovereign immunity.72



65
   U.S. CONST. Amend. XI.
66
   Wisconsin Department of Corrections v. Schacht, 524 U.S. 381, 389 (1998).
67
   Nair v. Oakland County Community Mental Health Authority, 443 F.3d 469, 474 (6th Cir. 2006).
68
   Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 267 (1997); see also Nair, 443 F.3d at 474 (The
Eleventh Amendment “defense is not coextensive with the limitations on judicial power in Article III.”)
(quoting Calderon v. Ashmus, 523 U.S. 740, 745 n.2 (1998)) (cleaned up).
69
   Schacht, 524 U.S. at 389.
70
   443 F.3d at 476 (citing Alden v. Maine, 527 U.S. 706, 737 (1999)).
71
   Oral Argument, Aug. 26, 2020 (Q: “[You are] declining to raise sovereign immunity as a threshold
defense?” KBA: “Correct. We are not waiving sovereign immunity, but we are declining to raise it as a
set — threshold defense as set forth in Nair.”; Board Defendants: “Yes, sir. Same.”; Supreme Court:
“Correct . . . to reserve it in the event that the sovereign would otherwise lose on the merits.”).
72
   See, e.g., Nair, 443 F.3d at 477; West v. Berkman, No. 19-2384, 2020 U.S. App. LEXIS 25450, at *6-8
(6th Cir. Aug. 11, 2020); Kitchen v. Noe, Nos. 18-2254/19-1125, 2019 U.S. App. LEXIS 24499 at *4 (6th
Cir. Aug. 15, 2019); cf. Vermont Agency of Natural Resources v. United States ex rel. Stevens, 529 U.S.
765, 779 (2000) (“We . . . have routinely addressed before the question whether the Eleventh Amendment


                                                  14
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 15 of 18 PageID #: 659




        This conclusion doesn’t contravene the precedents of this circuit that at most imply

otherwise. Even Russell v. Lundergan-Grimes, which held that Eleventh Amendment immunity

is “jurisdictional,” said that courts are “not required” to raise Eleventh Amendment immunity if

the defendant doesn’t.73 In contrast, the Court must always consider issues of subject-matter

jurisdiction, even if the parties don’t raise them.74

        In this case, the sovereign immunity question is complex. Congress has abrogated

sovereign immunity when a state violates the Americans with Disabilities Act and also the

Fourteenth Amendment.75 Courts have split on whether systems similar to Kentucky’s violate the

Americans with Disabilities Act. The issue “has been the subject of intense controversy.”76 And

if the Bar Bureaucracy violated only the Americans with Disabilities Act and not the Fourteenth

Amendment, then the Court would decide “whether Congress’s purported abrogation of sovereign

immunity as to that class of conduct is nevertheless valid.”77

        Those issues can and should be avoided by first answering the question of judicial and

legislative immunity — a question on which there is binding precedent directly on point.

                                                     D.

        In Sparks v. Character & Fitness Committee of Kentucky, the Bar Bureaucracy refused to

admit Gerald Sparks to the bar.78 He sued for damages.79 The Sixth Circuit held that “the nature



forbids a particular statutory cause of action to be asserted against States, the question whether the statute
itself permits the cause of action it creates to be asserted against States.”).
73
   Russell, 784 F.3d at 1046.
74
   Fort Bend County, Texas v. Davis, 139 S.Ct. 1843, 1849 (2019).
75
   United States v. Georgia, 546 U.S. 151, 159 (2006) (“Thus, insofar as Title II creates a private cause of
action for damages against the States for conduct that actually violates the Fourteenth Amendment, Title II
validly abrogates state sovereign immunity.”).
76
   Brewer v. Wisconsin Board of Bar Examiners, No. 04-C-0694, 2006 WL 3469598, at *8 (E.D. Wi. 2006),
aff’d, 270 F.App’x 418 (7th Cir. 2008).
77
   Georgia, 546 U.S. at 159.
78
   859 F.2d 428 (6th Cir. 1988).
79
   See id. at 429.


                                                     15
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 16 of 18 PageID #: 660




of the function involved in determining qualifications for admission to the bar” is “a judicial act.”80

Therefore, “absolute immunity” shielded both the Supreme Court of Kentucky and the Character

and Fitness Committee.81

        The Sixth Circuit reached the same result in Mayfield v. Francks.82 And again in Thomas

v. Michigan State Board of Law Examiners.83 And once again in Lawrence v. Welch.84 In each

instance, judicial immunity protected a Bar Bureaucracy when plaintiffs sought damages for how

it adjudicated their bar applications.85

        Another immunity, legislative immunity, protects the Supreme Court of Kentucky from a

challenge to its promulgation of bar admission rules, including the rules requiring the Character

and Fitness Committee to interrogate applicants about their mental health. In Supreme Court of

Virginia v. Consumers Union of the United States, the U.S. Supreme Court held that the Bar

Bureaucracy’s “members are the State’s legislators for the purpose of issuing the Bar Code,” so

they “are immune from suit when acting in their legislative capacity.”86           Likewise, the Sixth

Circuit has applied legislative immunity to block suits challenging how a state supreme court and

its delegates promulgated rules about who gets to become a lawyer.87

        By this point, you might be wondering how a plaintiff could ever challenge the way a Bar

Bureaucracy asks applicants about their mental health and puts them through the ringer if they


80
   Id. at 433.
81
   Id. at 434.
82
   959 F.2d 235 (6th Cir. 1992) (unpublished table decision).
83
   41 F.3d 1508 (6th Cir. 1994) (unpublished table decision).
84
   531 F.3d 364 (6th Cir. 2008).
85
   See Lawrence, 531 F.3d at 372-73 (affirming district court’s dismissal of claim seeking damages for
failure to state a claim); Thomas, 1994 WL 659148, at *2 (“The individual state defendants are absolutely
immune from a civil rights action for damages.”); Mayfield, 1992 WL 73151, at *1 (“The dismissal of
Mayfield’s monetary claims was also appropriate. Monetary relief is unavailable to Mayfield because the
defendants were protected by absolute immunity for the actions that they performed at the behest of the
Michigan Supreme Court.”).
86
   446 U.S. 719, 734 (1980).
87
   See, e.g., Abick v. Michigan, 803 F.2d 874, 878 (6th Cir. 1986).


                                                   16
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 17 of 18 PageID #: 661




truthfully disclose a mental disability. The answer is that a plaintiff could sue for prospective relief

— a declaration that the questions violate federal law and an injunction prohibiting the Bar

Bureaucracy from asking them. To have standing, the plaintiff would need to be a bar applicant,

not an unconditionally licensed lawyer like Doe was when she filed this suit.

                                                     E.

        Let’s recap. For her federal-law claims, Doe lacks standing for prospective relief. She

also lacks standing to sue the institutional defendants other than the Supreme Court of Kentucky

and the Character and Fitness Committee because the others didn’t cause her injuries. Judicial

immunity and legislative immunity shield the Supreme Court of Kentucky and Character and

Fitness Committee from damages.

        Doe’s federal claims must therefore be dismissed.88 And the Court declines to exercise

jurisdiction over her state-law claims.89

                                             *        *       *

        Law school is hard. The stress, rigor, and competition can lead to depression, anxiety, and

substance abuse. Many students who start school healthy are far from it by the time they graduate.

Some kill themselves.90




88
   Without injunctive relief or damages for Doe’s federal-law claims, all that’s left of her prayer for relief
against the Supreme Court of Kentucky and the Character and Fitness Committee are her attorneys’ fees
and costs. See DN 14-1 at #290. “The litigation must give the plaintiff some other benefit besides
reimbursement of costs that are a byproduct of the litigation itself. An interest in attorney’s fees is
insufficient to create an Article III case or controversy where none exists on the merits of the underlying
claim.” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 107 (1998) (quoting Lewis v.
Continental Bank Corp., 494 U.S. 472, 480 (1990)) (cleaned up).
89
   28 U.S.C. § 1367(c)(3).
90
     See The Suicide of a Law Student Hits Home, LAWYERS WITH DEPRESSION
http://www.lawyerswithdepression.com/articles/the-suicide-of-a-law-student-hits-home/.


                                                     17
Case 3:19-cv-00236-JRW Document 43 Filed 08/28/20 Page 18 of 18 PageID #: 662




       *JSLGLHa! CB_\@GJ! JDEFCN! J@@R! AD@! D@BCAD! [BG@! AD@\! H@@N6! ! ]FA! LM! 0@HAF[R\! [EHALHF@J! AE!

SFHLJD!S@ESC@!_DE!a@A!D@CS?!KBH\!_EHIA6)!!!*HN!EH@!NB\?!B!CB_!JAFN@HA!_LCC!NL@!BMA@G![DEEJLHa!

J@CM;D@CS!E5@G!K@NL[BC![BG@!Y@[BFJ@!D@!_EGGL@N!B!,DBGB[A@G!BHN!/LAH@JJ!,EKKLAA@@!_EFCN!FJ@!ADBA!

K@NL[BC!AG@BAK@HA!BaBLHJA!DLK!f!BJ!0@HAF[R\IJ!NLN!BaBLHJA!2BH@!(E@6!!!

       %A!LJ!HEA!B!KBAA@G!EM!LM?!YFA!_D@H6!!!




                                                                          8/28/2020




)!
  !!""#$"%&%"!3#0'%(.'$i!%)!*1'"!)1=$!:3/".:9$!1A$C;"A$T+.W:$N":$5".:14$H"14:;$C8"1:6".:$,+8$P"18$
-:$ @044$ B""M$ C;"6$ ,8+6$ <"F+60.&$ )1=A"89"! F##%)!*! <CP^%! /)"! /(/(@"!
G::HI'JJKKK%+??%+$LJ/(/(J(/J/7JGP9N:GJN9K*I+G$$N*^9Q*PT9L*LP?:9N*GP9N:G*lMPI:R$?IJR?SPT%G:LN%!


                                                   "T
